Citation Nr: 1618883	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  06-11 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.

3.  Entitlement to a compensable initial evaluation for osteoarthritis, right knee.

4.  Entitlement to a compensable initial evaluation for osteoarthritis, left knee.

5.  Entitlement to a compensable initial evaluation for degenerative disc disease, lumbar spine.

6.  Entitlement to a compensable initial evaluation for hallux valgus with bunion formation, left great toe.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   September 2004 and November 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2015, the Veteran failed to report for his requested video conference hearing before the Board.  The Veteran's hearing request is deemed withdrawn because he failed to report for the scheduled hearing, has not presented good cause for having failed to report, and no request to reschedule the hearing has been received.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

The Board finds that a claim of entitlement to a TDIU has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation).  Under Rice, the Board has jurisdiction over the Veteran's TDIU claim and, for the purpose of clarity, has separately captioned the issue on the first page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for sleep apnea.  He is also seeking increased evaluations for his service-connected PTSD, right and left knee osteoarthritis, degenerative disc disease of the lumbar spine, and hallux valgus with bunion formation, left great toe.

I.  Service Connection for Sleep Apnea

The Veteran contends that he started having sleeping problems during his military service, and that this condition was eventually diagnosed as sleep apnea.  Alternatively, he claims that he developed sleep apnea secondary to his service-connected PTSD.  

An inservice treatment report, dated in January 2003, noted his complaints of nasal pain after getting hit by a basketball.  The report concluded with an assessment of nasal fracture, which was confirmed by x-ray examination.  A post service treatment report, dated in December 2005, noted the Veteran's history of interrupted breathing while sleeping.  The report concluded with a diagnosis of possible obstructive sleep apnea, which was later confirmed by a sleep study test in November 2007.  

Under these circumstances, the AOJ must schedule the Veteran for an examination to determine if his current obstructive sleep apnea is related to his military service and/or his service-connected PTSD.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  



II.  Increased Initial Evaluation Claims

In its March 2016 brief, the Veteran's representative implied that the Veteran's PTSD, right and left knee osteoarthritis, degenerative disc disease of the lumbar spine, and hallux valgus with bunion formation, left great toe, had increased in severity since their most recent VA examinations were conducted more than nine years ago.  

The Board also notes that the issues on appeal were most recently adjudicated by the AOJ in Supplemental Statements of the Case issued in July 2009.  Since that time, additional evidence pertinent to these issues has been associated with the record.

Under these circumstances, the AOJ must request that the Veteran identify all treatment providers he has seen during the course of this appeal.  Thereafter, the AOJ must attempt to obtain those records identified; then schedule the Veteran for the appropriate examinations to determine the current severity of these disabilities; and then readjudicate each of these issues giving consideration to all evidence received since the July 2009 Supplemental Statements of the Case.  38 C.F.R. §§  3.159(c)(4)(i), 19.31, 19.37, 20.1304; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

III.  TDIU

In its March 2016 brief, the Veteran's representative expressly raised the issue of entitlement to a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a TDIU, whether expressly or reasonably raised by the record, is not a separate claim for benefits but is instead part of the adjudication of a claim for increased compensation.  Rice, 22 Vet. App. at 447.  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 453-54.  However, this issue is not yet ripe for review and must be remanded for additional development.  See VAOPGCPREC 6-96.

The Veteran has not submitted a formal application for a TDIU and has not been provided with notice appropriate for his claim for entitlement to a TDIU.  Such must be remedied on remand.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) for his claim of entitlement to a TDIU.  Along with this notice, request that the Veteran complete a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including all treatment providers he has seen during the course of this appeal.  

Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment or other sources.  

All attempts to secure this evidence must be documented in the electronic claims file.  

3.  Schedule the Veteran for the appropriate examination to determine if his current obstructive sleep apnea is related to his military service, or is secondary to his service-connected PTSD.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  

Based on the clinical examination, a review of the evidence of record (including his inservice treatment for a nasal fracture in January 2003; the diagnosis of possible obstructive sleep apnea in December 2005, and the confirmed diagnosis in November 2007)
and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent of greater) that the Veteran's current obstructive sleep apnea was:

(a) incurred or aggravated during the Veteran's military service; or

(b) caused or aggravated (permanently worsened) by his service-connected PTSD.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The Veteran must then be afforded the appropriate VA examinations to determine the current severity of his service-connected PTSD, osteoarthritis of the right knee, osteoarthritis of the left knee, degenerative disc disease of the lumbar spine, and hallux valgus with bunion formation left great toe.  The Veteran's electronic claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings necessary to rate each of these disabilities must be reported in detail.  

5.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




